Citation Nr: 1606377	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-37 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a heart disability, to include ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for the claimed disabilities.  

In July 2013, the Board remanded the case for further development, including obtaining treatment records from 1986 to present and issuing a Supplemental Statement of the Case (SSOC).  Such treatment records and an SSOC have since been associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam, he did not serve on the inland waterways of the Republic of Vietnam, and he has not been shown to have been exposed to an herbicide agent, to include Agent Orange, during service.
 
 2.  Diabetes mellitus did not manifest in service or for many years thereafter, and is unrelated to service.
 
 3.  A heart disability did not manifest in service or for many years thereafter, and any current heart disability is unrelated to service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, VA provided a notice letter to the Veteran in March 2006, prior to the initial adjudication of the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs), VA medical records, private treatment records, and Social Security Administration (SSA) records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

A VA examination was not conducted for these service connection issues, as no examination is warranted.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no competent evidence of an event, injury or disease in service.  As discussed in detail below, the Board finds that the weight of the evidence shows that the Veteran was not exposed to herbicides in service and he did not serve in country, including the inland waterways, in Vietnam.  STRs show no evidence of the claimed disorders, and there no indication of an association between the claimed disorders and service.  Thus, the Board finds that a medical opinion or examination is not necessary.  There is probative evidence establishing that the claimed disability manifested many years after service and there is sufficient competent evidence on file for the Board to make a decision on the claim.  Accordingly, a remand for the purpose of obtaining a medical opinion regarding whether the Veteran's claimed disorder is etiologically related to service is not warranted.  38 C.F.R. § 3.159(c)(4); see Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon, supra. 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  Law and Regulations

Service Connection Generally

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, diabetes mellitus and ischemic heart disease are among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus and ischemic heart disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).



Herbicide Exposure in Vietnam

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

"Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  

In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

There is no presumption for exposure to herbicides for a Veteran who served aboard a ship off the shores of the Republic of Vietnam.  Claims based on statements that exposure occurred because herbicides were stored or transported on the veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

[The Board notes that the Veteran was service-connected for lymphoma under 38 C.F.R. § 3.313(b).  Under this provision, service in the  waters off-shore is sufficient but applies only to non-Hodgkin's lymphoma.]  

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus and ischemic heart disease, shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

III.  Service Connection for Diabetes Mellitus

The Veteran contends that service connection for diabetes mellitus is warranted because he was exposed to Agent Orange in Vietnam in service.  He does not assert that he had in-country service in Vietnam, or that he had service in the inland waterways of Vietnam; rather, he reports serving on board the USS Bennington, where he was exposed to Agent Orange in the form of contaminated helicopters that were coming and going off the flight deck.  See the April 2009 statement; January 2011 statement. 

As discussed above, diabetes mellitus is one of the diseases presumptively related to herbicide exposure.  38 C.F.R. § 3.309(e).  Herbicide exposure, in turn, is presumed for certain classes of Veterans with service in certain enumerated areas, to include the Republic of Vietnam, during delineated timeframes.  38 C.F.R. § 3.307 (a)(6).  The term "herbicide agent," as used for presumptive service connection purposes, means 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

VA treatment records reveal that the Veteran was diagnosed with new onset diabetes mellitus and prescribed Metformin in December 2005.

Service connection may by presumed for certain chronic disorders, including diabetes mellitus, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, the statutory presumption is inapplicable because the earliest evidence of the Veteran's diabetes diagnosis is decades after service.

Because the Secretary of VA, in conjunction with scientific input from the National Academy of Sciences, has determined that herbicides can cause diabetes mellitus, if it can be established that the Veteran was in fact exposed to such herbicides during the course of his service, the nexus to service could be presumed under law.  Unfortunately, however, there is no credible evidence indicating that the Veteran was exposed to herbicides during his active service. 

In April 2009, the Personnel Information Exchange System (PIES) verified that the veteran served aboard the USS Bennington (CVS-20), which was in the official waters of the Republic of Vietnam for the periods of June 25 to July 18, 1968; August 23 to September 2, 1968; September 4, 1968 (one day); and September 6 to September 10, 1968.  PIES also specified that the record provided no conclusive proof of in-country service.

In September 2009 and April 2010 memorandums, the United States Joint Services Records Research Center (JSRRC) indicated that review of the Veteran's ship yielded no evidence to indicate that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC indicated that review of the Veteran's ship was negative for any signs of "brown water" (inland waterways).  The JSRRC could not, therefore, provide enough evidence to support the Veteran's claim of exposure to herbicides.

Although the Veteran has stated that he was exposure to contaminated aircraft, the Board cannot use the Veteran's statements to establish that he was actually exposed to any herbicide agents in service.  The Veteran is not competent to state the specifics of the chemicals that may have been on the aircraft, and he has not provided any detail about how he came to know which, if any, chemicals were on the aircraft that landed on the USS Bennington.  Significantly, the Veteran has not demonstrated how he obtained personal knowledge that specified chemicals (2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram, which are the only types of herbicide products deemed by VA capable of causing diabetes) - were present on the USS Bennington or that he otherwise encountered these specific chemicals.  As such, the Veteran's assertions are insufficient to establish actual exposure any tactical herbicide agents in service.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Moreover, there is no corroborating evidence in official documents or elsewhere, and the Veteran's lay assertions of exposure similarly have not been corroborated by evidence of record.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Instead, information from the JSRRC shows there is no evidence to indicate that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides, or that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Absent competent and credible evidence of herbicide exposure or corroborating evidence of actual exposure to herbicides in service, there is no basis for direct service connection due to herbicide exposure.  

 The Veteran has not submitted any other evidence, lay or medical, to suggest that he was exposed to herbicides during service.  Rather, the only evidence suggesting that herbicides were present involves the Veteran's assertions.  As discussed above, the Veteran's generalized assertions are not shown to be based on actual personal knowledge but speculation, and as such, afforded little probative weight.  The JSRRC findings, in contrast, are entitled to far greater probative weight because they are based on review of official military documents, ship histories, deck logs, and other source of information related to Navy ships.  Therefore, the Board places greater probative value on the research from the JSRRC that is negative for any evidence of potential herbicide exposure.  Thus, the Board finds that a preponderance of the evidence is against a finding of in-service herbicide exposure. 

In sum, the weight of the competent and credible evidence record weighs against the claim for service connection for diabetes mellitus, to include as due to herbicide exposure.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for diabetes mellitus is denied.




IV.  Service Connection for Ischemic Heart Disease

As discussed above, the Board has found that although the Veteran serviced aboard the USS Bennington in the official waters of Vietnam, he was not exposed to herbicides, including Agent Orange.

VA treatment records indicate that the Veteran had an acute inferior wall myocardial infarction in March 1983.  More recent treatment reports, however, are unclear on whether the Veteran has a current heart disability.  For instance, a March 2007 treatment report from Dr. M.B. indicates that results of a dipyridamole stress test were normal, with no evidence of ischemia or infarction and normal left ventricular (LV) function.  However, VA treatment records dated between 2009 and 2011 indicate that the Veteran was prescribed Atenolol for his heart.

Even assuming the Veteran has a current heart disability, service connection for such a disability is not warranted for the reasons discussed above in relation to the claim for service connection for diabetes mellitus.

Service connection for ischemic heart disease may by presumed when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, the statutory presumption is inapplicable because the earliest evidence of the Veteran's myocardial infarction occurred approximately 15 years after service.

In addition, because there is no credible evidence that that the Veteran was actually exposed to herbicides in Vietnam, there is no basis for direct service connection due to herbicide exposure, and there is no basis for presumptive service connection based on herbicide exposure.  

In sum, the weight of the competent and credible evidence record weighs against the claim for service connection for a heart disability, to include ischemic heart disease, to include as due to herbicide exposure.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a heart disability is denied.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for ischemic heart disease is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


